One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance under Rule 150.
We are going to give preference to those Members who did not take the floor during the last period of one-minute speeches under Rule 150 over those who did take the floor last time.
(RO) On 4 February 2010, Traian Băsescu, the President of Romania, announced the decision confirming the Supreme Council of National Defence's approval of Romania's participation in the US anti-missile system. The agreement is due to be submitted to the Romanian Parliament for approval. At the same time, the president stated that the agreement is not targeted at Russia. I believe that this allows Romania to demonstrate its ability to act as a strategic partner of the United States in the Black Sea region and become a net European supplier of security.
In the current context of tough global challenges, the Romanian-US agreement will inextricably consolidate the security system for European allies. It is my belief that the European Union will welcome this major agreement.
(PL) Mr President, I would like to express my profound alarm at the rapidly worsening situation of fellow Poles in Lithuania. Lithuania is a member of the European Union. In spite of this, the fundamental rights of the Polish national minority are being violated in Lithuania. There are almost 300 000 Poles in Lithuania, in regions where they make up 60-80% of the population, but they are not entitled to use their mother tongue as an auxiliary language in official situations. A court has ordered the removal of bilingual street names. Court enforcement officers are being sent to enforce this order. Polish names are being Lithuanianised. Poles are suffering discrimination during restitution of land. The right of Polish children to receive education with Polish as the medium of instruction is being curtailed. The electoral rights of their parents are being restricted.
The future of the Union is currently in the balance. Do we still want to live in a Europe of illusory values, or of real values? Which direction the Union goes in depends, in part, on us. Are we going to turn a blind eye to overt discrimination against a minority, or are we really going to build a secure Europe in a spirit of respect for human rights?
(ES) Mr President, I would like to report something to Parliament and ask for its support. I want to report that in the south of the Union, in the industrious and enterprising city of Valencia, there is an historic marine quarter called Cabañal, which could be destroyed by a plan that the council wants to implement after abandoning the area for almost 20 years.
The local residents have protested against this plan. At the request of the Supreme Court, the Ministry of Culture has ruled that the plan will amount to a desecration of heritage, and the Constitutional Court also recently tried to stop it or ruled that it should be stopped.
The response of the public authorities has been to refuse to submit to the institutions, with the resulting risk, danger and lack of political concern.
The plea for support that I am making is for the local residents to receive the help that they ask for from Parliament regarding this desecration of heritage, to ensure that such a major, barbaric aberration cannot take place in a district such as Cabañal in the south of the European Union.
(RO) Last week, I attended the meeting of the European Union-Moldova Parliamentary Cooperation Committee. The results of this meeting are extremely encouraging in terms of bilateral relations and the Republic of Moldova moving closer to the European Union.
The pro-European government in Chişinău has made visible progress in the few months since it took power. I believe that this progress is a clear sign of the sincere desire to embark on a one-way path to Europe. The political will of the Republic of Moldova's current government to promote reforms aimed at building a sound democracy and prosperous economy is evident from the discussions last week. I welcome the start of the negotiations on a new association agreement in January this year. I believe that the European Parliament must be actively involved in this process and support the conclusion of such an agreement and a visa waiver scheme.
The Republic of Moldova shares the European Union's values. This is why I believe that both the European Commission and European Parliament must support this government with financial assistance, which must be granted as quickly as possible, as well as through the expertise the European Union has to offer in the various areas targeted for reform, such as justice or the economy.
(PL) Mr President, unfortunately, I am having to speak, once again, about the situation of the Polish minority in a Member State of the European Union - Lithuania. It might seem that if a state does belong to the European Union it should observe all European standards. However, Vilnius is not doing this.
There is still no agreement in Lithuania over bilingual street names in places where the Polish population is not so much a minority as a majority. There are significant problems over the operation of education with Polish as the medium of instruction. As a result of action taken by the Lithuanian education authorities, around 100 Polish school classes are to be closed. Recently, significant restrictions have been imposed on artistic groups which propagate Polish culture.
There is a strange imbalance here, because Lithuanians in Poland are guaranteed all their rights and receive large subsidies from the Polish state budget. It is time for an elementary and civilised response. It is time international organisations, including our own European Parliament, took up the matter of discrimination against Poles in Lithuania.
Mr President, this evening, I attended a reception for the Shen Yun Performing Arts Group in the Members' Salon. Last year, I had the pleasure of seeing the Shen Yun Show in London. Its purpose is to revive interest in and to illustrate traditional Chinese culture, a culture of course that the Chinese Communist Party and government have done their best to destroy over the last 60 years.
I was appalled to learn this evening that a planned performance in Romania in April had been cancelled because of pressure from the Chinese Government. It is completely unacceptable that Romania, a country that claims to be a democracy, allows itself to be pressurised in this way by a Communist tyranny. I should also say that Shen Yun promotes the philosophy of truthfulness, tolerance and compassion so it is not surprising that the Chinese Government and Communist Party fear that contrary ideology.
I would like to suggest to the President, Mr Buzek, that we redress the situation by inviting Shen Yun to stage a sample performance in the Parliament at the earliest convenient date. This would be a clear gesture of support to those incomparably brave Chinese democracy activists.
Mr President, I would like to take this opportunity to condemn in this House the fake use of Irish, British, French and German passports in the recent killing of the Hamas commander. The chief of the Dubai police said he was 99% certain that Mossad was behind the killing.
If that is the case, this was a flagrant abuse of EU passports to commit a crime in a third country and particularly a breach of trust where Ireland is concerned because, ever since we got our independence in 1922, we have been a neutral and friendly country thus allowing our citizens to travel, maybe more freely, in places where other people would not be allowed to travel.
The use of the fake passports in this situation has jeopardised that position, especially in Dubai. I would call on the High Representative in particular to investigate this matter and, if the government or Mossad were behind it, redress should be given to us and to the other countries involved.
Mr President, we will get over this confusion eventually. The regional aid map for State aid rules in Europe is in serious need of redrawing. A major concern is that when I wrote to the previous Commission on this, they were basing their policy on 2006 figures from Eurostat. Now that the regional aid map is up for review, it is extremely important to recognise that the European economy is in a dramatically different picture. Taking just one example in my own country, unemployment levels in the mid-west of the country have grown by over 40% in the last year and this without mentioning the previous years where figures were rising already. Areas in the mid-west, like Limerick, Clare and Tipperary, need large-scale state funding to stimulate primary job creation, and it is getting to critical levels.
Given the dramatic turnaround in the Irish economy, as in other economies, the years of 2006 and 2007 might as well have been a lifetime ago. While I recognise that it is partly up to Member States to inform the Commission of any changes in their economic status, the approach of the Commission should not remain the same regardless.
(RO) Ladies and gentlemen, I think that the most important gift that God has given Man is the dog. You are familiar with the quotation from Madame Roland, who would be guillotined during the French Revolution: 'The more I see of men, the more I admire dogs,' while Lord Byron wrote: 'Dogs have all the virtues of man without his vices.'
I represent in this Chamber several millions of animal-lovers from my country who are outraged by the cruelty shown towards stray dogs which are ruthlessly killed. Foreign visitors to Romania are appalled to see dogs' dead bodies lying on the roads, a barbaric sight which even children have to witness. At the moment, the prefect of Bucharest is requesting an amendment to a law amended by the Romanian Parliament, calling for the elimination of stray dogs. However, dogs are guardian angels. It is also well known that in days gone by, they helped protect the health of the inhabitants of fortified towns because where there are dogs, there are no rats or snakes.
I ask the European Parliament to request that the Romanian Government complies with the Universal Declaration of Animal Rights issued in Paris in 1978. We must put an end to the massacre of stray dogs in Romania. Anyone who does not love animals does not love people either. For goodness' sake, we are, after all, living in the third millennium AD!
Mr President, I would like to denounce the situation of the Catalan and European swine sector. The price of pigs has continued to decrease for over a year and for several months now, has been clearly below the production cost. One of the reasons why it is happening is because of pig imports from emerging countries. In too many cases, these imports enter the European Union without being sufficiently controlled at European customs.
In too many cases, these pig imports do not fulfil several European regulations on quality and food security that the European Union imposes only on European producers. It seems that the same will happen in the coming years: increasing animal welfare requirements for European producers but with no controls on imports from emerging countries.
This is a clear case of unfair competition. In this way, Europe will lose its farmers and pig producers and, without them, Europe will lose an important part of its agri-food industry. These worries I wanted to share with you.
(PL) Mr President, I would like to refer to the situation of national minorities in Lithuania, where their rights are continually being reduced.
In Lithuania, in areas populated by concentrations of national minorities, there is a general ban on the use of bilingual information signs, which have been used for 20 years. Schools for national minorities have had their subsidies reduced, and preparations are being made for their closure as part of what is being called a 'reform'. The original spelling of foreign names cannot be used in identity documents. Furthermore, difficulties are being created for Poles in Lithuania who are trying to regain land seized by the Communist system, and recently even the cultural life of minorities has been hit. Wilia, the oldest traditional Polish song and dance group in Lithuania, has had its government funding reduced to a quarter of its former level, and three full-time positions have been closed, leaving only one.
The rights of national minorities in Lithuania should be respected as the Union requires in its motto: Unity in Diversity.
Mr President, Mr Tremosa i Balcells raised the issue of low-cost production in agriculture and it is an issue which I have huge concerns about, as do many others in this House. However, I am more concerned about the Commission and how they view agriculture, rural areas and indeed the food industry because, in the EU 2020 strategy, they seem to have almost forgotten about this vital sector of the European Union. I would urge the Commission not to ignore this important area. I hope that it does not reflect a view that this sector is not important any more, particularly as we look at reforming the European Union's budget.
I would remind the Commission that the agriculture and food sector is vital for food security reasons, for environmental protection reasons, and for jobs in rural areas. I think that this view needs to be reflected in the EU 2020 strategy.
I thank a young farmers' organisation in Ireland, Macra na Feirme, who represent men and women, for bringing this matter to my attention and I hope the Commission is listening.
(RO) The unemployment rate hit 10% in the euro area at the start of the year, compared to 9.6% in the EU-27. The figure for young people is more than 21%. Roughly 20 million companies operate in the European Union, excluding the financial sector, with 99% of these being small and medium-sized enterprises. Two thirds of the total workforce in the private sector are employed by SMEs.
I call on the Commission and Member States to draw up a package of measures aimed specifically at supporting SMEs to help them out of the economic and financial crisis. This package of measures should also be targeted at those proposing to set up small or medium-sized businesses. These measures might include, for example, the suitable adaptation of the European Globalisation Adjustment Fund and the Seventh Framework Programme for research, as well as the simplification of the administrative criteria and procedures to facilitate SMEs' access to projects carried out using European funds.
Last but not least, as in the case of the farmers, I propose granting government guarantees for loans taken out by SMEs to help them out of the crisis, obviously for a fixed period of time and up to a certain ceiling.
(EL) Mr President, the problem of illegal immigration in Greece is far worse than in the rest of the European Union, as we all know. There are various reasons for this, ranging from its geographical location to its long coastal border.
Under these circumstances, the initiative by the Greek Government, which is facilitating the acquisition of Greek nationality by immigrants in an unprecedented manner, is - at best - an improvisation in times such as these and has given rise to the following paradox: the proposal by the government of the country with the most acute problem contains the most lenient regulations, at every level, in the entire European Union.
This is encouraging rather than discouraging illegal immigration, to the detriment of legal immigration. It is undermining social cohesion and taking a fragmented approach to the issue, by only examining the last link in a chain which includes illegal entry, asylum, deportation and leave to remain and work in the European Union. It is opening the window to the acquisition of European nationality to an indeterminate number of illegal immigrants.
From this perspective, it is a European question which we should address intensively in the immediate future.
(RO) Respect for the right to privacy has become a particularly topical subject of late, with the introduction of new information technologies. In addition to the beneficial impact of these technologies in numerous areas, the issue of intrusion into citizens' privacy has also arisen and, by extension, the need to regulate access to personal data. I am referring here to the fact that citizens must be guaranteed the right to verify the collection, storage, use and distribution of their personal data.
Current data protection legislation has been lagging behind and is no longer able to resolve all the problems which have occurred. A large amount of feedback from public opinion clearly supports the need for tight regulation of the right to privacy. The European Union's efforts to create a satisfactory legal database in this area are welcome but, in my view, they are still not sufficient to meet the new challenges.
(Applause)
(CS) More than six months have passed since Canada took the unprecedented step of re-imposing visa requirements on one of the EU Member States, in this case, for citizens of the Czech Republic. Canada justified its move on the grounds that, on the other side of the ocean, Czech citizens, particularly Roma, were applying en masse for asylum. In these circumstances I would like to say that in the Czech Republic, the same conditions apply to everyone, regardless of whether they have Czech, Slovak, Vietnamese or Ukrainian nationality or whether they are of Czech, Afro-American or Roma origin. The Charter of Fundamental Rights and Freedoms, which is part of our constitutional law, declares equal national and ethnic rights for all citizens. The fact that Canada explains its actions with reference to the Roma is, in itself, discriminatory, because it is an admission that visa conditions are being changed because of one ethnic group. Instead of costly and administratively-demanding visas, Canada should, if anything, think hard about these conditions.
(ES) Mr President, as you know, on 11 February, Parliament said no to the Terrorist Finance Tracking Programme, the SWIFT programme. Consequently, the agreement has been suspended, and no data is being transferred.
The Commission does, however, have a new mandate to negotiate. The question that I would like to put to the Presidency of the European Parliament - not to you, but to the actual Presidency - is whether we have an interlocutor, whether the United States is negotiating with the European Union following the collapse, or whether it is negotiating case by case on a bilateral basis with certain Member States.
In any case, Mr President, if these negotiations do take place, I demand that the European Parliament plays a role in the negotiations, a demand that I think all of us share.
(IT) Mr President, ladies and gentlemen, on 23 February in Villasanta, Lombardy, an exceptional discharge of hydrocarbons from a tank in a disused refinery resulted in massive contamination of the nearby River Lambro.
The scale of the environmental disaster, in which thousands of cubic metres of oil were spilt, not only undermines the ecosystem of the River Lambro, with consequences for the fauna too, but is also in danger of spreading - in spite of the action taken - to the River Po, which runs across the entire Po Valley until it meets the Adriatic Sea.
The exceptional and urgent nature of the situation, which has already led the Lombardy region to request that a state of emergency be declared, is nonetheless such as to require intervention from the European Union too - and I call for a signal via the Presidency - both from the point of view of coordinating the environmental initiatives in the areas at risk, which certainly include the Po area, and in respect of the amount of financial resources that will be required for the absolutely crucial restoration of the environmental situation of this vast area affected by a huge environmental disaster.
(PT) Regional disparities remain a challenge in the context of the European Union. For this reason, it is essential that cohesion policy continues to support the less developed regions. I therefore welcome the initiative for an EU strategy for the Baltic Sea Region and the ongoing initiative for the Danube region.
I urge Parliament, for the same reasons, to give some careful consideration to the possibility of new strategies for other regions. In south-western Europe, for example, Macaronesia (the Azores, Madeira, the Canary Islands and Cape Verde) faces various shared challenges, and so a strategy for this region would improve communication systems, preserve the environment, promote growth, scientific exchange, job creation and security, and facilitate the fight against illegal immigration. This would also be a development for Europe's Atlantic frontier and would establish another bridge between Europe and Africa.
(PT) I would like to point out that, in island regions, air transport is sometimes the only means of access and that operating conditions depend on the volume of passengers and cargo carried. While there are some island regions where these volumes are large enough to attract many air transport operators - bringing competition and low transport prices, and thus improving accessibility - there are other areas, such as the Azores, where these volumes are much lower, and this makes them unattractive to operators. As a result, air fares are higher, hindering the mobility of people and limiting the area's attractiveness to tourists, which would allow their enormous potential for development and for diversifying their economic base to flourish and become stronger. This constraint is particularly harsh in times of crisis such as the period we are experiencing at present.
This means that temporary assistance is crucial for promoting an increase in passenger and cargo volumes so that the market can begin to function. This would also allow these regions, which have a high potential for tourism, to be included in the objectives of the trans-European networks, which aim at expanding towards the edges of Europe.
(PL) Despite the fact that many economists and politicians have already announced the end of the crisis in Europe, we are still struggling with its negative consequences. Monthly data on the level of unemployment in the Union is increasingly depressing. There are currently over 23 million people in Europe who are without work. This means the crisis has ruined the efforts which have been made over many years to promote employment. An exceptionally detrimental phenomenon is the continually rising number of unemployed young people. Currently, one in five young Europeans is now without work. It should be assumed that this situation will lead to exceptionally harmful social consequences, such as a rise in crime, alcoholism, drug abuse and problem families. As for possible ways to get out of the recession quickly, I think we should make good use of our greatest asset - the Community's internal market. Greater coordination is needed at European level to make full use of the possibilities of the common economic space. We need further simplification of the rules for its operation, and we need to develop true economic union.
(RO) Due to the expiry of its GMP standard in early February, the Cantacuzino National Institute of Research and Development for Microbiology and Immunology, based in Bucharest, has had its licence withdrawn for manufacturing and marketing injectable products, including vaccines. Following the implementation of the corrective action plan drawn up by the management of the Cantacuzino Institute, along with the National Medicines Agency, and approved by the Ministry of Health, the Cantacuzino Institute is expected to regain authorisation to manufacture vaccines in the second half of April.
However, we should not forget that discontinuation of the operation of an institute of national and European strategic importance, such as the Cantacuzino Institute, entails a high potential hazard. This is why I believe that it is important for European institutions to exert tighter control, which will prevent the recurrence of such a situation at European level in the future.
(EL) Mr President, with all due respect to you, I hereby request that you provide us tomorrow with a list of all those who asked to speak for one minute based on two criteria: firstly, that they did not speak during the previous plenary and, secondly, the time at which they filed their request.
With all due respect to both you and the Bureau, I do not think that it is the Bureau's privilege to allocate time as it so pleases. There are certain principles and the first principle is the principle of transparency.
We shall await the list tomorrow - and I see that other members agree and approve - with the two criteria, namely: the criterion of the time at which they filed their request and the criterion of whether or not they spoke during the previous plenary.
The criteria that we use, as you know, is equal distribution of the speeches between the different political groups based on the size of the group and also giving preference to those who did not speak during the previous sitting. Those are the criteria that we use.
(EL) Mr President, not one person from the Group of the Greens/European Free Alliance spoke today, while five or even seven members spoke from other groups. I ask you.
This is what I explained before, Mr Tremopoulos. We had three requests to speak from your Group. All of those Members had spoken in the previous sitting. We therefore used this criterion to distribute the speeches equally.
(ES) Are these criteria chosen by you or by the services for the sitting? Are they written down anywhere?
The list of the Members who requested the floor shows which Members took the floor under Rule 150 in the previous sitting.
Based on this information, the Presidency gives the floor to all the political groups. By chance, the three Members from the Group of the Greens/European Free Alliance who asked for the floor had already taken the floor in the previous sitting. We therefore did not give them preference. This is what happens. We try to ensure that everyone can speak, in accordance with the size of the corresponding group and the criterion that I explained to you regarding those who did not speak in the previous sitting.
(ES) This might be a very reasonable criterion, but is it written down in any rules or in the Rules of Procedure of the plenary or of Parliament?
The Presidency uses its powers and interprets the correct way to run the sitting in a fair and balanced way for all the groups.
Mr President, I would like to ask whether I am on the list of those who asked to speak today, and whether I am also on the list of those who spoke at the last plenary. Is it possible to have an answer to this question right now?
I will inform you right now. Mrs Paliadeli, you are on the list of speakers from the Socialist Group. The order of speaking is the order in which you asked for the floor: you are registered in the order in which you asked for the floor. We have given the floor to six Members of your Group.
Mr President, on what grounds?
Chronological order - time order. On this list, you were number nine.
I shall continue with the sitting.
(Intervention from the floor)
I have explained the criteria. What else do you want to know?
Mr President, the only problem we have is that it would be good to know in advance who will take the floor. It is 10 o'clock in the evening and we are staying for nothing if we do not receive a speaking slot. I think we should have a rule that we should know at least two hours in advance who will take the floor in the one-minute speeches.
We will take your comments into account.
Mr President, it is not your fault at all but it is an absolute shambles. We have waited here tonight for many hours to speak. It is now 10 o'clock in the evening. The one-minute speeches come in, we get allocated time but it is pathetic. If we are going to spend our time here on important issues for our own regions, we should certainly be allowed to have our say.
There must be a set-up within your organisation, within this nonsense of a Parliament, so that we can actually say that we are going to be here and we can be given time to speak. To think that we spend all this time here waiting and sitting in the hope of getting a speech is nonsense. Our people back in our country, in the UK, are fed up with this nonsense because we cannot speak up for their rights and their issues.
This is an absolutely travesty. I say to you take it back to Mr Barroso. I have mentioned it to him before that this whole thing is a farce. If I am going to be here at 10 o'clock at night on a Monday, Tuesday, Wednesday and Thursday night, then we should at least be given a chance to speak on important issues relating to our Member States. I ask you, Sir, take it back now to your governors because this is not a democracy, it is a dictatorship.
Thank you. I should remind you that Mr Barroso is the President of the Commission, not of the European Parliament.
(IT) Mr President, if, instead of all this squabbling, we had had the opportunity to take the floor, we perhaps could have also done our electorate a good turn, since it is 10 o'clock in the evening and we all knew that we should have taken the floor. Every one of us comes here to voice the demands of our electorate. One minute of speaking time is already very little, and shortening the list is, in my view, also rather arrogant.
Ladies and gentlemen, the situation is very clear. We have half an hour for these speeches, so I have to keep to the half hour. Those of you who ask for the floor would fill much more than half an hour. What the Presidency does is to apply rational, fair criteria, and that is part of its powers.
I understand your frustration. What we will do is, along with the Director of the plenary services, look at a way that we can have an approximate idea - as it will never be exact, but at least an approximate idea - of which of you are going to speak, so that we can minimise the number that are waiting. We will do this willingly and do the best that we can.
Now, with your permission, we are going to continue the sitting, because otherwise we will be here all night discussing the same thing.
That concludes this item.
Written statements (Rule 149)
in writing. - This is a period for critical decisions in the EU and Belarus relationship. The Eastern Partnership programme has offered opportunities for the regime in Belarus to relax its rigid control of society and open the way for democratic reforms. However, this process needs to be reciprocal. The EU's economic assistance and opening of the cooperation projects can result in reliable progress only if each goodwill step by the EU is accompanied by genuine measures toward the re-establishment of an open democratic society in Belarus. The assessment of the situation by Sakharov prize winner Milinkevich is pessimistic. As he told us, the human rights situation has not improved. In fact, it has worsened. At the same time, bearing in mind that the Lukashenko regime depends more than ever on Western technology, money and markets, the EU has an efficient leverage over the regime's further behaviour. But first we need to understand that the Belarus dictator is probing to see how serious his EU partners really are about the importance of democratic reforms. Therefore, it is so crucial to send a clear message that the EU's priority is real changes in the human rights situation.